15 N.Y.2d 751 (1965)
The People of the State of New York ex rel. Lilly Harris, Appellant,
v.
Mary K. Lindsay, as Warden of the House of Detention for Women, et al., Respondents.
Court of Appeals of the State of New York.
Argued October 14, 1964.
Decided January 14, 1965.
Arnold Schildhaus for appellant.
Frank S. Hogan, District Attorney (Milton M. Stein and H. Richard Uviller of counsel), for respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE and SCILEPPI. Judge BERGAN concurs in the result.
Order affirmed. Appellant asserts in this court that she has been convicted for not doing the impossible, in that she has not operated the heating system in her multiple dwelling which she contends she has been financially unable to do on account of the reduction in rents to $1.00 per month per apartment. That, she now asserts, constitutes a denial of due process of law. She has not appealed from her judgment of conviction, but has sought to raise the question by the postconviction remedy of habeas corpus. The petition is too sparse in its statements of fact to serve as the foundation for any relief. The order dismissing her writ is, therefore, affirmed, without prejudice to her position in any new action or proceeding if the facts warrant such relief.